SAVOY, Judge.
This action is a companion suit and was consolidated with the case of Honeycutt v. Indiana Lumbermens Mutual Ins. Co. et al., 130 So.2d 770.
The facts of the case are fully set forth in the case of Honeycutt v. Indiana Lumbermens Mutual Ins. Co., supra.
Counsel for plaintiff has answered the appeal and asked that the award granted by the trial judge of $10,000 be increased. An examination of the cases of our appellate courts on quantum reveals that the award made by the trial judge was proper under the facts found in this case.
For the reasons assigned, the judgment of the district court is affirmed. Defendant, T. J. Stephens, as administrator of the Succession of Thomas Arthur Stephens, is to pay all costs of this suit.
Affirmed.
On Application for Rehearing.
En Banc. Rehearing denied.